                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         EUREKA DIVISION

                                   7

                                   8     MAURICE L. HARRIS,                                Case No. 17-cv-03269-HSG (RMI)
                                   9                    Plaintiff,
                                                                                           ORDER AND WRIT OF HABEAS
                                  10             v.                                        CORPUS AD TESTIFICANDUM
                                  11     RON DAVIS, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  15   Testificandum for the person of Maurice L. Harris, CDCR No. K35200, presently in custody at

                                  16   San Quentin State Prison, as the presence of said witness will be necessary at proceedings in the

                                  17   above-entitled cause and thereafter as may be required.

                                  18   IT IS SO ORDERED.

                                  19   Dated: December 10, 2018

                                  20

                                  21
                                                                                                   ROBERT M. ILLMAN
                                  22                                                               United States Magistrate Judge
                                  23
                                       TO:    Warden, San Quentin State Prison
                                  24
                                       GREETINGS
                                  25
                                       WE COMMAND that you have and produce the body of Maurice L. Harris, CDCR No. K35200,
                                  26
                                  27   in your custody in the hereinabove-mentioned institution, before the United States District Court

                                  28   in Courtroom 15 of the Federal Courthouse at 450 Golden Gate Avenue in San Francisco at 10:00
                                       a.m. on February 21, 2019, in order that said prisoner may then and there participate in the
                                   1

                                   2   SETTLEMENT CONFERENCE in the matter of Harris v. Davis, et al, and at the termination of

                                   3   said hearing return him forthwith to said hereinabove-mentioned institution, or abide by such

                                   4   order of the above-entitled Court as shall thereafter be made concerning the custody of said
                                   5
                                       prisoner, and further to produce said prisoner at all times necessary until the termination of the
                                   6
                                       proceedings for which his testimony is required in this Court;
                                   7
                                       Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District Court for
                                   8
                                       the Northern District of California.
                                   9

                                  10   Dated: December 10, 2018
                                                                                     SUSAN Y. SOONG
                                  11                                                 CLERK, UNITED STATES DISTRICT COURT
                                                                                     By: Linn Van Meter
                                  12                                                 Administrative Law Clerk
Northern District of California
 United States District Court




                                                                                                      ISTRIC
                                                                                                  ES D
                                  13
                                                                                                 T          TC
                                  14                                                           TA




                                                                                                                                     O
                                                                                          S



                                       Dated: December 10, 2018                      _____________________________




                                                                                                                                      U
                                                                                         ED




                                                                                                                                       RT
                                  15                                                 ROBERT M. ILLMAN
                                                                                     UNIT




                                                                                     United States Magistrate Judge
                                  16



                                                                                                                                              R NIA
                                  17
                                                                                                                                     an
                                                                                     NO




                                  18                                                                              ober t   M. Illm            FO
                                                                                                       J u d ge R
                                                                                       RT




                                                                                                                                          LI

                                  19
                                                                                              ER
                                                                                         H




                                                                                                                                      A



                                                                                                   N                                      C
                                  20                                                                                  F
                                                                                                        D IS T IC T O
                                                                                                              R
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
